The opinion of the Court was filed February 9th, 1885.
Pee Curiam.
There is no error in this decree. The right of amendment may be liberally allowed; but not to such an extent as to substantially change the cause of action: Royse v. May, 12 Norris, 454. It cannot be allowed so as to relate back to the commencement of the action, and thereby deprive a party of an intermediate vested right acquired by the Statute of Limitations or otherwise: Kille v. Ege, 1 Id., 102; Leeds v. Norris, 3 Id., 70; Duffey v. Houtz, 9 Out., 96. The fund or property now claimed was not attached when the rights of third persons became vested. No amendment could be allowed to divest those rights.
Decree affirmed and appeal dismissed at the costs of the appellants.